 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6    KEVIN FERRELL, et al.,                            Case No. 1:19 -cv-00332-LJO-SAB

 7                   Plaintiffs,                        ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE TO MAY 14,
 8            v.                                        2019

 9    BUCKINGHAM PROPERTY                               (ECF No. 9)
      MANAGEMENT,
10
                     Defendant.
11

12
              On March 26, 2019, the parties filed a joint scheduling report in advance of the
13
     mandatory scheduling conference currently set for April 2, 2019. (ECF No. 9.) In the joint
14
     scheduling report, the parties notify the Court that they have reached a tentative settlement
15
     agreement and request that the scheduling conference be continued.
16
              Due to the tentative settlement agreement, the mandatory scheduling conference is
17
     HEREBY CONTINUED to May 14, 2019, at 10:30 a.m. in Courtroom 9. IT IS FURTHER
18
     ORDERED that the parties shall file either a joint scheduling report, or if a further continuance
19
     of the mandatory scheduling conference is desired, a joint status report, seven (7) days prior to
20
     the scheduling conference.
21

22 IT IS SO ORDERED.

23
     Dated:     March 29, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                    1
